Exhibit 99.3 FOR IMMEDIATE RELEASE For Further Information: Howard N. Feist Chief Financial Officer (609) 584-3586 CONGOLEUM CORPORATION REPORTS DISMISSAL ORDER REVERSED ON APPEAL MERCERVILLE, NJ, AUGUST 21, 2009 – Congoleum Corporation (OTC: CGMC) today announced that it received a decision from the US District Court on its appeal of two orders from the US Bankruptcy Court.Congoleum had appealed Bankruptcy Court orders finding its latest plan of reorganization unconfirmable and dismissing its Chapter 11 case.The District Court decision reversed the dismissal order.With respect to the plan of reorganization, the District Court ruled that a settlement with certain asbestos claimants was reasonable and not an impediment to confirmation while another issue would require a minor modification to the plan.The decision also provided specific guidance about the plan and directed the parties in the case to provide briefings in preparation for a confirmation hearing.In addition, the District Court assumed jurisdiction over the proceedings from the Bankruptcy Court. Roger S. Marcus, Chairman of the Board, commented, “We are extremely pleased with the ruling from the District Court.It removes the threat of dismissal and provides all parties with the clear guidance needed to achieve a confirmable plan.This result was precisely what we had hoped for, and believe it puts us on track for confirmation of a plan.Since confirmation of our plan would have required review by the District Court, the decision of the District Court to assume authority over the proceedings will expedite the plan confirmation process.In summary, we consider this an extremely positive development and believe we could see a plan confirmed within a reasonable amount of time.” Congoleum Corporation is a leading manufacturer of resilient flooring, serving both residential and commercial markets. Its sheet, tile and plank products are available in a wide variety of designs and colors, and are used in remodeling, manufactured housing, new construction and commercial applications. The Congoleum brand name is recognized and trusted by consumers as representing a company that has been supplying attractive and durable flooring products for over a century. The above news release contains certain forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks, uncertainties and assumptions. These statements can be identified by the use of the words such as "anticipate," "believe," "estimate," "expect," "intend,” "plan," "project" and other words of similar meaning. In particular, these include statements relating to intentions, beliefs or current expectations concerning, among other things, future performance, results of operations, the outcome of contingencies such as bankruptcy and other legal proceedings, and financial conditions. These statements do not relate strictly to historical or current facts. These forward-looking statements are based on Congoleum's expectations, as of the date of this release, of future events, and Congoleum undertakes no obligation to update any of these forward-looking statements. Although Congoleum believes that these expectations are based on reasonable assumptions, within the bounds of its knowledge of its business and operations, there can be no assurance that actual results will not differ materially from its expectations. Readers are cautioned not to place undue reliance on any forward-looking statements.
